FILE COPY




                                      COURT OF APPEALS
                                          SECOND DISTRICT          OF      TEXAS
CHIEF JUSTICE                                                                            CLERK
 BONNIE SUDDERTH                          TIM CURRY CRIMINAL JUSTICE CENTER                DEBRA SPISAK
                                               401 W. BELKNAP, SUITE 9000
JUSTICES                                     FORT WORTH, TEXAS 76196-0211                CHIEF STAFF ATTORNEY
  ELIZABETH KERR                                                                          LISA M. WEST
  J. WADE BIRDWELL                                 TEL: (817) 884-1900
  DABNEY BASSEL                                                                          GENERAL COUNSEL
  DANA WOMACK                                     FAX: (817) 884-1932                     CLARISSA HODGES
  MIKE WALLACH
  BRIAN WALKER                                   www.txcourts.gov/2ndcoa



                                                July 28, 2022

    Brian Salvant                                            Criminal County Clerk, Tarrant County
    The Salvant Law Firm                                     Tim Curry Criminal Justice Center
    610 E. Weatherford Street                                401 W. Belknap St., 2nd Floor
    Fort Worth, TX 76102                                     Fort Worth, TX 76196-4401
    * DELIVERED VIA E-MAIL *                                 * DELIVERED VIA E-MAIL *

    Julie Lugo                                               Joseph W. Spence
    Tarrant County District Attorney's Office                Assistant Criminal District Attorney
    401 W Belknap St                                         Tim Curry Criminal Justice Center
    Fort Worth, TX 76196-0201                                401 W. Belknap St.
    * DELIVERED VIA E-MAIL *                                 Fort Worth, TX 76196-0201
                                                             * DELIVERED VIA E-MAIL *
    Hon. Jamie Graves Cummings
    Judge, County Criminal Court No. 5                       Hon. David L. Evans
    Tim Curry Criminal Justice Center                        Regional Presiding Judge
    401 W. Belknap St.                                       Tom Vandergriff Civil Courts Building
    Fort Worth, TX 76137                                     100 N. Calhoun, 4th Floor
    * DELIVERED VIA E-MAIL *                                 Fort Worth, TX 76196
                                                             * DELIVERED VIA E-MAIL *

    RE:              Court of Appeals Number:        02-21-00201-CR, 02-21-00202-CR
                     Trial Court Case Number:        1609086, 1609087

    Style:           Dominique A. Smith
                     v.
                     The State of Texas

           Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause. Copies of the opinion and judgment are attached and can
    also be viewed on our Court’s webpage at: http://www.txcourts.gov/2ndcoa.
                                       FILE COPY

02-21-00201-CR
July 28, 2022
Page 2


                 Respectfully yours,

                 DEBRA SPISAK, CLERK